Citation Nr: 0102572	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-17 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

By rating decision in October 1980, the Baltimore, Maryland 
RO denied service connection for a low back disability, 
characterized as spondylolisthesis of L5-S1.  The veteran was 
notified of the RO's decision by letter dated that same 
month; however, he failed to file a timely appeal therefrom 
and that action became final.

Recently, the veteran requested that the claim for 
entitlement to service connection for a low back disability 
be reopened.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 1998 and March 1999 
rating decisions by the Baltimore, Maryland RO.


FINDINGS OF FACT

1.  In an October 1980 rating decision, the RO denied 
entitlement to service connection for a low back disability, 
characterized as spondylolisthesis of L5-S1; the veteran did 
not appeal this denial.

2.  Evidence added to the record since October 1980 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An October 1980 rating decision that denied service 
connection for a back disability, characterized as 
spondylolisthesis of L5-S1, is final.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.303, 20.302(a), 20.1103 (2000).

2.  Evidence received since October 1980 is new and material 
and the claim for service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1980 rating decision denied the veteran's claim 
for service connection for a low back disability, 
characterized as spondylolisthesis of L5-S1, on the basis 
that a low back disability was not shown in service.  
Although the veteran was given written notification of this 
determination that same month, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  

A claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

In the case at hand, the evidence available for the RO's 
consideration in October 1980 included: the veteran's service 
medical records; an April 1980 x-ray report from Central 
Medical Center; and a August 1980 VA examination report.  
Service medical records, including a January 1967 separation 
examination report, are negative for complaints or findings 
of a low back disability.

An April 1980 x-rays report from Central Medical Center notes 
findings of spondylolisthesis of L5-S1, with defect of the 
pars interarticularis and some disc space narrowing.

An August 1980 VA examination report notes the veteran's 
complaints of lower back pain.  The veteran reported that he 
injured his back during service when he skied into a tree on 
Mt. Rainier.  He further reported that he was hospitalized 
for two days at Fort Lewis, Washington.  Examination of the 
lumbosacral spine revealed no tenderness to palpation.  Range 
of motion was flexion to 70 degrees and extension to 20 
degrees; further range of motion was not possible due to low 
back pain.  Straight leg raising caused pain in the lower 
back.  X-rays revealed second degree spondylolisthesis of L5 
with narrowing of the disc space.  Diagnosis was 
spondylolisthesis of L5.

Upon consideration of this evidence, the RO denied service 
connection for a low back disability, holding that service 
medical records showed no findings of a low back disability.  
The October 1980 rating decision was not appealed and became 
final.

In 1998, the veteran requested that the claim for entitlement 
to service connection for a low back disability be reopened.  
The newly submitted evidence includes: a statement from a VA 
physician dated in April 1999; a letter from the veteran's 
private physician dated in May 1999; a transcript from a 
September 1999 personal hearing; and statements from the 
veteran's friends and relatives received by the RO in 
September 1999.

The September 1999 personal hearing transcript notes that 
testimony was provided with respect to the veteran's belief 
that he first began having problems with his low back during 
active service, after a skiing accident at the Polar Strike 
in Alaska.  He reported that the same problems persist to 
this day.

The lay statements received in September 1999 note that, 
while in service, the veteran wrote letters about a back 
injury sustained in a skiing accident in Alaska during 
service.

The April 1999 statement from a VA physician notes that the 
veteran was being followed for spondylolisthesis L5 on S1.  
The VA physician stated, "[I]t is probably that this was 
caused by the traumatic injury [the veteran] sustained while 
on Mount Ranier [sic] while performing a military 
operation."

The May 1999 letter from the veteran's private physician 
notes the veteran's diagnosis of Grade II to III 
spondylolisthesis of the lumbar spine.  It was opined that 
this disability was "a direct result of an accident" that 
occurred "while [the veteran] was in the military many years 
ago."

The Board recognizes that the April 1999 statement from a VA 
physician and the May 1999 letter from the veteran's private 
physician note a diagnosis of a low back disability.  In 
addition, statements contain the first such medical opinions 
to the effect that a current low back disability 
(spondylolisthesis) was due to the previously described 
skiing accident in service.  For purposes of determining 
whether such evidence is new and material, all evidence is 
presumed to be factually true, unless inherently incredible.  
Justus, supra.

The statement from a VA physician and the letter from the 
veteran's private physician were not previously of record and 
the information contained therein cannot be said to be 
redundant, since no examiner since service has previously 
provided an opinion regarding the relationship of a low back 
disability to service.  Further, the physicians' statements 
are relevant to and probative of the issue at hand-they tend 
to controvert a previous factual determination, indicating 
that the veteran's current low back disability is indeed 
related to an incident of service, namely a skiing accident.  
The Board finds that the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim and that, 
accordingly, his claim is reopened.  However, for the reasons 
set forth in the Remand below, additional development is 
warranted consistent with the requirement of VA's duty to 
assist, pursuant to the Veteran's Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disability, the claim is reopened.  To this extent 
the appeal is granted.



REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim for entitlement to service 
connection for a low back disability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober , No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. N o. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran alleged during a September 1999 personal hearing 
that the service medical records of record are incomplete.  
The duty to assist includes, but is not limited to, obtaining 
complete service medical records.  Furthermore, in order to 
properly adjudicate the veteran's claim for service 
connection for a low back disability, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's current back condition.

The case is consequently REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, to obtain complete copies of 
the veteran's service medical records, in 
addition to complete copies of his 
service personnel records, for his period 
of service with the Army from February 
1964 to February 1967.  In particular, it 
should be ascertained whether there are 
any records of hospitalization at the 
hospital located at Fr. Lewis, 
Washington.  The efforts to obtain such 
records should be documented.  If the RO 
is unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts undertaken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and additional development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a low back disability 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, the veteran and the 
veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 



